PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Patent No. 10,945,368
Issue Date: March 16, 2021
Application No. 15/776,370
Filing or 371(c) Date: 15 May 2018
Attorney Docket No. 0388-1803814 


:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed June 28, 2021, to accept a delayed submission of a certified copy of a foreign application.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  As noted in the instant petition, case, it appears that only one of the two foreign priority documents (JP 2015-254610) was retrieved and placed in the file wrapper at the time of the filing of the instant national phase application. As such, the second foreign priority document (JP 2015-254614) was not retrieved prior to the filing of the instant petition and, thus, was not listed on the face of issued U.S. Patent No. 10,945,368. The Office acknowledges receipt of the certified copies of the two foreign applications.

As the certified copy in question was retrieved after the payment of the issue fee, the patent does not include the priority claim to the second foreign priority document (JP 2015-254614). Petitioner has submitted a request for certificate of correction under 37 CFR 1.323 with the present request.  The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 1.55(g)(1) for consideration of the requested Certificate of Correction with respect to the priority claim to JP 2015-254614.  

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on May 15, 2018. 








/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions